DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-8 and 12-14  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reul Helmut et al. (D.E. Patent No. 3923692 A1).
Regarding claim 1, Reul Helmut discloses a centrifugal pump (centrifugal pump; annotated Figure 1 below) comprising: a housing defining an outlet end (housing 10 has an outlet 19; Figure 1; Column 2, lines 56-60 and Column 3, lines 3-6); and an impeller within the housing and comprising (rotating pump wheel 13 in housing 10; Figure 1; Abstract; Column 2, lines 56-60): a first end portion to which one or more magnets are attached (first end portion contains one or more magnets 28 and 29; annotated Figure 1); and a second end portion opposite of the first end portion and comprising a plurality of impeller blades (second end portion containing rotating pump wheel 13; annotated Figure 1), wherein the first end portion is diametrically smaller than the second end portion (diameter of first portion is smaller than second portion; annotated Figure 1), wherein the housing defines an open space concentrically around the second end portion of the impeller (pump chamber 12 is open space around second end portion of impeller 13; annotated Figure 1; Column 2, lines 58-60), and wherein an end of the open space that is opposite of the outlet end is defined by an annular concave wall surface of the housing (pump chamber 12 end that is opposing outlet 19 has concaved walls in housing 10; annotated Figure 1). It is inherent that the rotating pump wheel/impeller used in blood treatment has centrifugal pump blades/vanes.

    PNG
    media_image1.png
    683
    1061
    media_image1.png
    Greyscale

Annotated Figure 1
Regarding claim 2, Reul Helmut discloses the centrifugal pump of claim 1. Reul Helmut further discloses wherein liquid to be pumped enters the pump impeller along a center of the pump impeller (liquid enters from inlet 23 and into center of impeller 13; Figure 1; Column 3, lines 10-17).
Regarding claim 3, Reul Helmut discloses the centrifugal pump of claim 2. Reul Helmut further discloses wherein the center of the pump impeller is on a central axis of the housing (center of impeller 13 is aligned to central axis of housing 10; Figure 1). 
Regarding claim 4, Reul Helmut discloses the centrifugal pump of claim 3. Reul Helmut further discloses wherein the impeller is centrifugal such that the liquid exits the impeller transverse to the central axis of the housing (impeller 13 is centrifugal and liquid exits radially from impeller 13 into open space 12; Figure 1; Column 3, lines 10-17).
Regarding claim 5, Reul Helmut discloses the centrifugal pump of claim 4. Reul Helmut further discloses wherein the housing redirects the liquid exiting the impeller transverse to the central axis to flow parallel to the central axis away from the impeller (peripheral wall of lid 11 guides liquid to flow away from impeller 13 and into the hollow fibers 16 parallel to central axis; Figure 1; Column 3, lines 10-17).
Regarding claim 6, Reul Helmut discloses the centrifugal pump of claim 1. Reul Helmut further discloses wherein the open space concentrically around the second end portion of the impeller comprises a toroidal space around the pump impeller (concaved walls of open space 12 around impeller 13 in the second end portion are dispersed concentrically around impeller 13 forming toroidal shape; annotated Figure 1). 
Regarding claim 7, Reul Helmut discloses the centrifugal pump of claim 6. Reul Helmut further discloses wherein the annular concave wall surface of the housing defines a portion of the toroidal space (concaved walls of open space 12 around impeller 13 in the second end portion are dispersed concentrically around impeller 13 forming toroidal shape; annotated Figure 1).
Regarding claim 8, Reul Helmut discloses the centrifugal pump of claim 1. Reul Helmut further discloses wherein the impeller defines a central aperture therethrough along a central axis of the impeller (central aperture is on central axis of impeller 13; annotated Figure 1).
Regarding claim 12, Reul Helmut discloses the centrifugal pump of claim 1. Reul Helmut further discloses wherein the centrifugal pump comprises a centrifugal blood pump (centrifuge pump is used to centrifuge blood; Abstract; Column 1, lines 36-46).
Regarding claim 13, Reul Helmut discloses the centrifugal pump of claim 12. Reul Helmut further discloses wherein the centrifugal blood pump comprises a portion of a blood dialyzer (treatment unit 15 is a dialyzer and is connected to centrifuge blood pump; annotated Figure 1; Abstract; Column 4, lines 55-57).
Regarding claim 14, Reul Helmut discloses a dialysis treatment machine (blood treatment unit 15 and centrifugal pump combined; annotated Figure 1; Abstract; column 4, lines 55-57) comprising a centrifugal pump (annotated Figure 1) comprising: a housing defining an outlet end (housing 10 has an outlet 19; Figure 1; Column 2, lines 56-60 and Column 3, lines 3-6); and an impeller within the housing and comprising (rotating pump wheel 13 in housing 10; Figure 1; Abstract; Column 2, lines 56-60): a first end portion to which one or more magnets are attached (first end portion contains one or more magnets 28 and 29; annotated Figure 1); and a second end portion opposite of the first end portion and comprising a plurality of impeller blades (second end portion containing rotating pump wheel 13; annotated Figure 1), wherein the first end portion is diametrically smaller than the second end portion (diameter of first portion is smaller than second portion; annotated Figure 1), wherein the housing defines an open space concentrically around the second end portion of the impeller (pump chamber 12 is open space around second end portion of impeller 13; annotated Figure 1; Column 2, lines 58-60), and wherein an end of the open space that is opposite of the outlet end is defined by an annular concave wall surface of the housing (pump chamber 12 end that is opposing outlet 19 has concaved walls in housing 10; annotated Figure 1). It is inherent that the rotating pump wheel/impeller used in blood treatment has centrifugal pump blades/vanes.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Reul Helmut et al. in view of Franano et al. (U.S. Patent No. 20170258981 A1).
Regarding claim 9, Reul Helmut teaches the claim limitations of claim 1. Reul Helmut does not teach wherein the second end portion comprises an annular plate attached to the plurality of impeller blades.
However, Franano teaches wherein the second end portion comprises an annular plate attached to the plurality of impeller blades (second end portion has impeller casing 135 that is connected to impeller 140; annotated Figure 3A).
Reul Helmut and Franano are both considered to be analogous to the claimed invention because they are in the same field of blood treatment/centrifugal pumps. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reul Helmut to incorporate the teachings of Franano and incorporate the impeller casing/plate that are attached to the impeller blades. This allows for the fluid to be pushed from the inlet through the impeller case/annular case into the impeller for centrifugal pumping and enables hydrodynamic flow between the impeller and the top impeller casing to lower the axial load of the bearings (Franano et al., Paragraph 0138, lines 10-13 and Paragraph 0168, lines 1-12). 

    PNG
    media_image2.png
    465
    660
    media_image2.png
    Greyscale

Annotated Figure 3A
Regarding claim 10, Reul Helmut teaches the claim limitations of claim 1. Reul Helmut does not teach wherein an outer edge of each of the impeller blades extends along an acute angle relative to a central axis of the impeller.
However, Franano teaches wherein an outer edge of each of the impeller blades extends along an acute angle relative to a central axis of the impeller (outer edge of impeller blade is an acute angle Ө from central axis; annotated Figure 3A below).
Reul Helmut and Franano are both considered to be analogous to the claimed invention because they are in the same field of blood treatment/centrifugal pumps. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reul Helmut to incorporate the teachings of Franano and incorporate the impeller blades of Franano to the impeller of Reul Helmut. This will enable the impeller blades to move, using momentum, the blood in the chamber/open space towards the outlet of the device (Franano et al.; Paragraph 0145, lines 1-11).
Regarding claim 11, Reul Helmut in view of Franano teaches the claim limitations of claim 10. However, Reul Helmut does not expressly disclose that the acute angle is in a range of 50 to 400.
It would have been obvious to one having ordinary skill in the art before the effective filing date
of the claimed invention to cause the device of Reul Helmut to have the acute angle is in a range of 50 to 400 since it has been held that since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Reul Helmut would not operate differently with the claimed acute angle since the impeller/rotating pump wheel blades/vanes have the same function of processing fluid from the inlet through the impeller and towards the outlet (Reul Helmut et al.; Abstract and Column 3, lines 10-17). Further, applicant places no criticality on the range claimed, indicating simply that the acute angle be near or differ from the claimed range “without limitation” (specification, page 36, lines 19-21).
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE-PH M PHAM whose telephone number is (571)272-0468. The examiner can normally be reached Mon-Fri, 8AM to 5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE-PH MINH PHAM/
Examiner, Art Unit 4189                                                                                                                                                                                                        
/BRANDY S LEE/Primary Examiner, Art Unit 3783